Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 3/10/2021:
Claims 1-2, 5-22 and 25-26 are pending in the current application. Claims 3-4 and 23-24 are canceled. Claims 1, 5, 7, 16 and 25 are amended. 
The rejection using Janarthanam et al. (US 2016/0020447) has been overcome; however, the previous prior art-based rejection in light of Wood et al. (US 2009/0274952) has been maintained and is modified to reflect new claim limitations. All changes are necessitated by the amendment. 
Claim Interpretation
Claim 1 recites “the plurality of cell blocks, the lateral member, and the plate at least partially define a volume inside the battery pack… the volume fluidly couples a cell block to an exterior of the battery pack when the vent of the cell block opens”. Using the broadest reasonable interpretation a volume is understood to refer to a quantity as a three dimensional space enclosed by a boundary or occupied by an object. Therefore, while the cell blocks, lateral member and plate at least partially define a volume, the volume itself is viewed as the entire interior of the battery casing, and thus the entire volume is fluidly linked. Thus the members defining part of the space of a volume do not limit the bounds of the volume, and a volume is not analogous to a chamber. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain 
Claim 1 recites “a plate coupled with the lateral member”. Using the broadest reasonable interpretation the plate can be coupled fluidly, electrically, direct physically or coupled via a connection with another member of plurality of members, such as a casing. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, 9-10, 13-14, 16-19, 22, and 25-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Wood et al. (US 2009/0274952).
Regarding claim 1, Wood teaches a battery pack 12 comprising: 
a plurality of cell blocks 20/22 each containing at least two battery cells 26 (P27-28); 
a lateral member, or central plenum/central air chamber 216 coupled to the plurality of cell blocks; and
a plate 250 coupled with the lateral member 216 (Fig. 17-18. 20) ;
wherein each cell block comprises a vent 40 facing the plate(P32. 34; Fig. 5);
wherein the plurality of cell blocks 20/22, the lateral member 216, and the plate at least partially define a volume inside the battery pack (P47; Fig. 18); and
wherein the volume fluidly couples a cell block to an exterior 10 of the battery pack housing 14 when the vent 40 of the cell block opens (P34. 39. 49), wherein the lateral member partitions the volume into a first chamber and a second chamber (P46; Fig. 18), wherein the lateral member 216 comprises an internal conduit extending from a first port 240 opening in the first chamber to a second port 240 opening in the second chamber; and wherein the internal 
Regarding claim 2, Wood teaches the plurality of cell blocks comprises:
a first row of cell blocks comprising a first subset of the plurality of cell blocks 20, and a second row of cell blocks comprising a second subset of the plurality of cell block 22 (P28; Fig. 3); and 
wherein the lateral member 216 is positioned between the first row of cell blocks 20 and the second row of cell blocks 22 (P46; Fig. 18). 
Regarding claim 5, Wood teaches the internal conduit of the lateral member defines at least one directional change in a fluid path through the internal conduit of the lateral member, where the fluid enters from one direction and travels through the internal conduit to the battery cells via holes perpendicular to the entrance and exit of the fluid (P46; Fig. 14-16. 18)
Regarding claim 6, Wood teaches the at least one directional change is equal to or exceeds 90 degrees, as the entrance and exit ports of the fluid are perpendicular to one another, having bidirectional flow (P46; Fig. 14-16. 18 – corrugations shown in member). 
Regarding claim 7, Wood teaches baffles along the walls to provide equal airflow within the module interior space aligning with panels of the lateral member (P39-40). These baffles act as a screen directing flow uniformly and would prevent flow of solid material through the internal conduit. 
Regarding claim 9, Wood teaches wherein at least four battery cells 26 are disposed within each cell block 20/22 of the plurality of cell blocks (P28; Fig. 3. 14. 17). 
Regarding claim 10, Wood teaches each cell block comprises at least two abutting battery cells (Fig. 2). Wood teaches the cells may be configured to be prismatic (P29). 
claim 13, Wood teaches the cell block is sealed when the cell block is below a threshold internal pressure (P32). 
Regarding claim 14, Wood teaches each cell block bent is configured to open and direct effluents of the battery cells of a cell block towards a volume when the cell block reaches a predetermined pressure (P32-34). 
Regarding claim 16, Wood teaches a battery pack comprising:
a plurality of cell blocks 20/22 each having a battery cell 26; 
a lateral member, or central plenum/central air chamber 216 positioned amongst the plurality of cell blocks to define a first row of battery cell blocks including a first subset of the plurality of cell blocks and a second row of battery cell blocks including a second subset of the plurality of cell blocks, and any number of rows of cells can be included (P28.31);
a plate 250 coupled with the lateral member 216 and extending across the first row and the second row, wherein the lateral member, the plate, the first row of battery cell blocks, and the second row of battery cell blocks at least partially define a volume inside the battery pack (P47; Fig. 18); and
a battery pack vent 210 coupled with the volume and providing fluid egress from the battery pack (P43; Fig. 13), wherein the lateral member 216 partitions the volume into a first plenum chamber and a second plenum chamber (P26; Fig. 18), wherein the lateral member 216 comprises an internal conduit extending from a first port 240 opening in the first chamber to a second port 240 opening in the second chamber; and wherein the internal conduit of the lateral member fluidly couples the first chamber with the second chamber (P45-46; Fig. 16).
claim 17, Wood teaches each cell block comprises a cell block vent 40 providing access to the volume 255 from the cell block when the cell block vent is open (P32-33; Fig. 18). 
Regarding claim 18, Wood teaches each cell block is configured to open and direct effluents of an individual battery cell towards the volume (P32-33; Fig. 18). 
Regarding claim 19, Wood teaches each cell block comprises at least two abutting battery cells (Fig. 2). Wood teaches the cells may be configured to be prismatic (P29).
Regarding claim 22, Wood teaches the lateral member 216 at least partially defines a fluid path from each cell block 20/22 to the battery pack vent 210/220, where fluid enters, passes by and around cells, through the lateral member, and exits (P44-46). 
Regarding claim 25, Wood teaches the internal conduit of the lateral member defines at least one directional change in a fluid path through the internal conduit of the lateral member, where the fluid enters from one direction and travels through the internal conduit to the battery cells via holes perpendicular to the entrance and exit of the fluid (P46; Fig. 14-16. 18). 
Regarding claim 26, Wood teaches the at least one directional change is equal to or exceeds 90 degrees, as the entrance and exit ports of the fluid are perpendicular to one another, having bidirectional flow (P46). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 11-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to at least claim 1 or 16 above and further in view of Herrmann et al. (US 2016/0218336).
claim 8, Wood teaches a volume, or chamber receives effluents of the battery cell before delivering the effluents of the battery pack vent towards the exterior of the battery pack (P49). 
Wood is silent in teaching the volume mitigates effluents of the  cell blocks before delivering the effluents to a battery pack vent towards the exterior of the battery pack; however, Herrmann, in a similar field of endeavor related to a battery pack designed to vent materials of a battery cell (abstract) teaches a passage for thermal venting. 
As evidenced by Herrmann the use of a flow channel allows expansion of venting gasses before they exit the battery pack in a directed manner can reduce the temperature of the venting gasses, therefore reduce the risk damage to nearby objects or injury to users (P27). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application that the volume of Wood mitigates effluents of the cell blocks before delivering the effluents to a battery pack vent towards the exterior of the battery pack, as evidenced by Herrmanns teaching that a chamber allowing expansion reduces temperature and thus mitigates effluents. 
Regarding claim 11, Wood teaches the battery pack of claim 1, the rejection of which is incorporated herein in its entirety. Wood teaches the volume, or chamber 255 (part of volume) receives effluents from the battery cell. 
Wood is silent in teaching the volume is configured to separate at least a portion of solid matter from effluents of a battery cell as the effluents flow toward the exterior of the battery pack; however, Herrmann, in a similar field of endeavor related to a battery pack designed to vent materials of a battery cell (abstract) teaches a passage for thermal venting. 
418/420 that receives the effluents of the battery cells contains a screen, or baffle walls 438 to separate or block solid materials ejected from a venting battery cell to prevent solid matter from leaving the battery pack or blocking the housing port, where effluents leave (P24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the baffle walls of Herrmann in the battery pack volume of Wood to separate at least a portion of the solid matter from effluents of the battery cell to prevent blocking the exit of the fluid from the pack. 
Regarding claim 12, Wood in view of Herrmann teaches the volume receives effluents of the battery cells (P39. 47). 
Herrmann teaches the use of a flow channel allows expansion of venting gasses before they exit the battery pack in a directed manner can reduce the temperature of the venting gasses, therefore reduce the risk damage to nearby objects or injury to users (P27). 
Therefore, as evidenced by Herrmann, the chamber, or volume of modified Wood is configured to mitigate effluents of the battery cell by reducing a temperature of the effluents as the effluents flow between the battery cell and the exterior of the battery pack. 
Regarding claim 21, Wood teaches the battery pack of claim 16, the rejection of which is incorporated herein in its entirety.
Wood is silent in teaching the volume comprises a screen configured to inhibit flow of solid matter through the volume; however, Herrmann, in a similar field of endeavor related to a battery pack designed to vent materials of a battery cell (abstract) teaches a passage for thermal venting.
418/420 that receives the effluents of the battery cells contains a screen, or baffle walls 438 to separate or block solid materials ejected from a venting battery cell to prevent solid matter from leaving the battery pack or blocking the housing port, where effluents leave (P24). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the screens, or baffle walls of Herrmann in the battery pack volume of Wood to inhibit flow of solid matter through the volume to prevent blocking the exit of the fluid from the pack. 
Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood, as applied to at least claim 1 or 16 above and further in view of Okada et al. (US 2011/0111273). 
Regarding claim 15, Wood teaches the battery pack of claim 1, the rejection of which is incorporated herein in its entirety. Wood teaches a cell vent that is configured to open when the cell block reaches a threshold temperature (P32-34). 
	Wood is silent in teaching each cell block comprises an insulation material disposed between a structure of the cell block and at least one battery cell of the cell block; however, Okada, in a similar field of endeavor related to a battery pack with an exhaust relief duct (abstract). 
Okada teaches an insulation material disposed between a structure of the cell block, or the chamber, and at least one battery cell of the cell block by having the exhaust duct formed with an insulating material to prevent a short circuit (P57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an insulation material disposed between 
Regarding claim 20, Wood teaches the battery pack of claim 16, the rejection of which is incorporated herein in its entirety. Wood teaches a cell vent that is configured to open when the cell block reaches a threshold temperature (P32-34). 
	Wood is silent in teaching each cell block comprises an insulation material disposed between a structure of the cell block and at least one battery cell of the cell block; however, Okada, in a similar field of endeavor related to a battery pack with an exhaust relief duct (abstract). 
Okada teaches an insulation material disposed between a structure of the cell block, or the chamber, and at least one battery cell of the cell block by having the exhaust duct formed with an insulating material to prevent a short circuit (P57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an insulation material disposed between a structure of the cell block, or the vent and at least one battery cell in the pack of Wood, to prevent short circuit, as taught by Okada. 
Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant argues that the lateral member does not define the vent volume in Wood which is a fully separated section from lateral member which does not provide access to the volume in that structure. Where the structure of Wood includes a separate plenum or common air chamber 
Examiner respectfully disagrees. While the chambers are separate the volumes are still fluidly linked as the volume of the battery cell that occupies the main volume can be seen as fluidly linking both chambers. The fluids in the battery are vented into the common air chamber 55, thus the fluid of the battery occupies and travels both chambers. Examiner suggests amended claim 1 to define the chamber or bounds of the pathway. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218.  The examiner can normally be reached on Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Amanda Rosenbaum/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729